Citation Nr: 1502607	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-10 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to Agent Orange and asbestos exposure. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange and asbestos exposure. 

3.  Entitlement to service connection for Hodgins's disease, to include as due to Agent Orange and asbestos exposure. 


REPRESENTATION

Appellant represented by:	Amanda L. Jones, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from October 1968 to July 1970.

This appeal to the Board of Veterans' Appeals (Board) arises from an April 2011 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Columbia, South Carolina.  By that rating action, the RO confirmed and continued its January 2011 denials of the claims for service connection for a heart disorder, diabetes mellitus and Hodgkin's disease, each to include as due to Agent Orange exposure.  The Veteran appealed these adverse determinations to the Board. 

In September 2012, the Veteran testified at a hearing before the undersigned at a video conference hearing conducted via the above RO.  A copy of the hearing transcript of that hearing has been associated with the record.  The Veteran's attorney waived initial RO consideration of VA treatment records submitted during the hearing.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for renal cell carcinoma, to include as secondary to asbestos exposure and Hodgkin's disease, has been raised by the Veteran's attorney and the Veteran in a September 2011 written argument and September 2012 testimony before the undersigned (Transcript (T.) at page (pg.) 10)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required on his part.  


REMAND

The Board finds that additional substantive development is necessary prior to further appellate review of the claims for service connection for a heart disorder, diabetes mellitus, and Hodgkin's disease, each to include as due to Agent Orange and asbestos exposure; specifically, to schedule the Veteran for VA examinations to determine the etiology of the above-cited disabilities, if found to be present, to include whether they are the result of in-service asbestos exposure.  

Agent Orange Exposure

At the outset, the Board notes that the Veteran has contended that he currently has a heart disorder, diabetes mellitus and Hodgkin's disease that are the result of having been exposed to Agent Orange while serving about the USS CHICAGO (CG-11) that was stationed in Da Nang Harbor in the Republic of Vietnam (RVN) and traveled along the inland waterways in May 1969.  In addition, he maintains that he was exposed to Agent Orange from helicopter pilots, who had been on combat missions to the RVN.  He avers that his ship launched a utility boat with eight (8) crewmembers (he does not allege that he was one of them) over to the landmass of the RVN.  (T. at pages (pgs.) 6, 8-10)).  

In essence, the Veteran maintains that he is entitled to presumptive service connection for a heart disorder, diabetes mellitus and Hodgkin's disease on the basis of his service in the RVN during the Vietnam Era, with resulting presumed exposure to herbicide agents. 

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014) , 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

The diseases subject to presumptive service connection as due to Agent Orange exposure include the following: chloracne or other acneform diseases consistent with AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 78 Fed. Reg. 54763 (September 6, 2013); 38 C.F.R. § 3.309(e).  These changes replace the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset. Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.

Preliminarily, VA treatment records reflect diagnoses of, and treatment for, diabetes mellitus, type II, and Hodgkin's disease.  These records also reflect that the Veteran has received treatment for chest pain without any underlying cardiovascular pathology.  An exercise stress test, performed by VA in December 2006, was negative.  A June 2007 VA treatment report reflects that he had resolved chest pain.  (See VA treatment records, dated in December 2006 and June 2007).  A diagnosis of chest pain does not necessarily mean that the veteran has a heart disability that may be service connected.  Sanchez-Benitez, 13 Vet. App. at 282 , appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez, 259 F.3d at 1356 (holding that "pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  A December 2011 VA treatment report reflects that an echocardiogram was normal.  There was nothing to suggest ischemic heart disease.  The evaluating VA cardiologist determined that there was no evidence of any cardiac disease.  (See December 2011 VA treatment report).  Contrary to these clinical findings, the Veteran testified before the undersigned in September 2012 that his VA physician's nurse had informed him that he had congestive heart failure (T. at pg. 11). 

Regarding the Veteran's claim that he was exposed to Agent Orange while stationed aboard the USS CHICAGO (CG-11) that served on the inland waterways in Da Nang Harbor in May 1969, the Board finds it to be unsupported by the evidence of record.  

An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  See VAOPGCPREC 27-97 (July 23, 1997).  In December 2008, VA Compensation and Pension (C&P) Service released policy on Vietnam Naval Operations.  The C&P Service initiated a program to collect data on Vietnam naval operations for the purpose of providing regional offices with information to assist with development in Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) related disability claims based on herbicide exposure from Navy Veterans. This particular policy statement provided further definition as to what constitutes Vietnam "Blue Water" versus "Brown Water" for the purpose of determining Agents Orange exposure.  It was determined that Da Nang Harbor and all other deep-water harbors along the Vietnam coastline were considered by C&P Service to be part of the offshore "blue water" of Vietnam and not part of the inland waterway system or "brown water" of Vietnam. Ultimately, VA considers open deep-water coastal harbors, such as those at Da Nang, Cam Rahm Bay, and Vung Tau to be part of the offshore blue water of Vietnam and not part of its inland waterway.  See December 2008 C&P Service Bulletin. 

The Board also notes that a February 2009 C&P Bulletin, in pertinent part, indicates that if development provided evidence that a blue water Veteran served aboard a ship that docked on the shores of Vietnam and places the Veteran aboard the ship at that time, and the Veteran provides a statement that he went ashore, this will be sufficient evidence to establish a presumption of herbicide exposure.  The bulletin clarifies that the evidence must indicate that the ship actually docked to the shore, and that service aboard a ship anchored in an open deep-water harbor such as Da Nang is not the same as docking to the shore.  Evidence of shore docking is required.  See February 2009 C&P Service Bulletin. An opinion of the General Counsel for VA held that service on a deep-water naval vessel off the shores of Vietnam ("blue water" service) may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).  See VAOPGCPREC 27-97 (July 23, 1997).   

In this case, the National Personnel Records Center (NPRC) confirmed that the Veteran had served aboard the USS CHICAGO (CG 11), which was in the official waters of the RVN from May 21, 1969 to July 2, 1969 and July 12, 1969 to "25-Aug-1."  (See NPRC's August 2010 report).  Deck logs of the USS CHICAGO (CG-11), for the period commencing on May 1, to May 31, 1969, and a December 2010 Joint Services for Records and Research Center (JSRRC) report show that the vessel had entered Da Nang Harbor on May 22, 1969 and that a utility boat was placed in the water at 0732 hours, departed for the Deepwater Piers at Da Nang with eight (8) un-named passengers (the Veteran has conceded that he was not one of the eight (8) passengers), and returned at 0827 hours.  The USS CHICAGO (CG-11) departed Da Nang Harbor the same day for the Gulf of Tonkin.  Overall, JSRRC concluded that the history and deck logs did not document that the USS CHICAGO (CG-11) had docked, transited inland waters or that its personnel had stepped foot in the RVN.  There was also no evidence of the ship having retrieved any troops at Da Nang.  (See USS CHICAGO (CG-11) deck logs for the period from May 1, to May 31, 1969; JSRRC's December 2010 response, and VA Memorandums For Herbicide Exposure, dated in late December 2010 and April 2011).  Thus, the Board finds that the evidence of record reflects that the USS CHICAGO (CG-11) was a deep water vessel anchored in Da Nang Harbor, and, thus was not in brown waters as recognized in Haas, and is not implicated as docking in Da Nang Harbor.  Thus, the Board finds that the Veteran is not found to have "served in the Republic of Vietnam" to invoke the presumption of herbicide exposure with respect to his diagnosed diabetes mellitus and Hodgkin's disease.  38 C.F.R. § 3.307(a)(6)(iii).  

Thus, the Veteran is left with his assertion that Navy personnel were exposed to herbicide agents while in Blue Waters off the coast of Vietnam, as discussed in a report entitled, " Office of Public Health and Environmental Hazards Agent Orange: Blue Water Veterans."  This exception, however, was for Blue Water Veterans claiming non-Hodgkin's lymphoma as a residual of Agent Orange exposure.  Here, because the Veteran is claiming, and has been clinically diagnosed with Hodgkin's lymphoma, this exception does not apply. 

Thus, in view of the foregoing, and for the purposes of this remand, the Board finds that the evidence of record does not support his claim that he was exposed to Agent Orange during his period of active military service aboard the USS CHICAGO (CG-11). 

Asbestos Exposure

The Veteran also contends that he currently has a heart disorder, diabetes mellitus and Hodgkin's disease that are the result of asbestos exposure from having served as a fireman and machinist mate during military service.  (T. at pg. 3).  Reference is made to a VA Memorandum dated May 13, 2002, titled Section 30.2 Exposure to Asbestos, Asbestos Claims Memorandum.  The document noted that cases involving asbestos exposure generally related to Navy veterans who were exposed to asbestos while working on Navy ships. The service record did not usually contain documents stating specifically whether or not the veteran was exposed to asbestos.  The memorandum included an attachment which showed Navy job titles (ratings) and probability of exposure to make determinations regarding the likelihood of exposure.  

According to the memorandum, it was PROBABLE that the Veteran was exposed to asbestos while on active service in the Navy in his military occupational specialty as an engineman (EN).  The Veteran has not been afforded a VA examination to determine whether any currently present cardiovascular disorder, and diagnosed diabetes mellitus and Hodgkin's disease, are the result of his presumed in-service asbestos exposure.  In light of the assertions made by the Veteran regarding the onset of the above-cited disabilities as due, in part, to asbestos exposure and his current diagnoses of diabetes mellitus and Hodgkin's disease, and assertion that a VA nurse had told him that he had congestive heart failure, he should be accorded VA examinations to address the etiology of any currently present heart disorder (other than hypertension), diabetes mellitus, type 2, and Hodgkin's disease to include their relationship, if any, to his presumed asbestos exposure.

Accordingly, the case is REMANDED to the RO for the following action:

1.  Updated treatment records should be obtained and added to the record available for review.

2.  Following completion of the above, schedule the Veteran for VA examinations by appropriate specialists to determine the etiology of any currently present heart disorder (other than hypertension) and diabetes mellitus, type 2, and Hodgkin's disease.  The following considerations will govern each examination: 

a. The Veteran's physical claims files, as well as his Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files must be made available to and thoroughly reviewed by each examiner in connection with his or her respective examination, and the examiner must acknowledge such receipt and review in any report generated as a result of his or her examination.

 b. Each examiner must review the Veteran's statements, hearing testimony, service and post-service treatment records in conjunction with their respective examination.  Any special diagnostic studies deemed necessary should be performed.
 
 c. After reviewing the records, and examining the Veteran, and identifying all appropriate symptoms and diagnoses, each examiner must provide medical findings or opinions responsive to the following question with respect to their respective disability, if found on examination:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed heart disorder (other than hypertension), diabetes mellitus, type 2, and Hodgkin's disease, was incurred or aggravated as a result of active service, to include in-service asbestos exposure.  Each examiner is to be informed that the Veteran's military occupational specialty of engineman (EN) made it PROBABLE that he was exposed to asbestos while on active service in the United States Navy. 

A complete rationale for any opinion expressed must be provided by each examiner in a typewritten report. 

If an examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case and what evidence is needed to provide it.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The RO should readjudicate the Veteran's claims for service connection for a heart disorder, diabetes mellitus, and Hodgkin's disease, each to include as due to Agent Orange and asbestos exposure.  If any benefit sought on appeal remains denied, the RO must issue a Supplemental Statement of the Case to the Veteran and his attorney.  Prior to recertifying the appeal to the Board, the RO must afford the Veteran and his attorney an opportunity to review the claims files and submit written argument in support of the claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

